Citation Nr: 1134110	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1961 to February 1966, with additional 30 years of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for tinnitus.   


FINDING OF FACT

The Veteran's tinnitus was likely incurred during his periods of service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   Since the full benefit is being granted in this case (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology from the condition noted in service and the currently claimed disability.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service connection for tinnitus.   Specifically, he attributes his tinnitus to injury caused by acoustic trauma from performing his duties as an aircraft engine mechanic during his period of service.  The record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See the report of an April 2006 VA audiological examination.  Also, VA has already conceded inservice acoustic trauma when it saw fit to award service connection for bilateral hearing loss disability.

The sole remaining question is whether the Veteran's current tinnitus is related to service.  As is explained below, the Board finds it likely that his tinnitus, like his service-connected hearing loss, is related to service.

First and foremost, by its nature tinnitus is a ringing in the ears that can be detected by the veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  As such, the Veteran's report as to when the ringing in the ears began is important and credible evidence going toward the matter of when the condition began.  The Veteran maintains that his tinnitus is a result of aircraft engine noise exposure during service and that the tinnitus had an onset during his period of service. 

The RO based its denial of the Veteran's claim for service connection in large part on the medical opinion contained in an April 2006 VA audiological examination report.  The VA examiner opined that the Veteran's tinnitus was not at least as likely as not related to service because there was no evidence of tinnitus during the Veteran's period of service and because the Veteran had reported a recent onset of symptoms beginning two to three years ago.  The April 2006 VA examiner's opinion was essentially based largely on a comment by the Veteran indicating that he had only experienced tinnitus for the past few years.

The Veteran has subsequently provided statements that contradict the examiner's report of his April 2006 statement.  In a statement on his June 2006 notice of disagreement, the Veteran indicated that he had been misquoted by the VA examiner.  The Veteran stated that he informed the examiner that he has had tinnitus since his period of service, but he paid little attention to the ringing until he received hearing aids from VA and his tinnitus became louder.  In a statement on his November 2006 substantive appeal (VA Form 9), the Veteran asserted he has had tinnitus since his period of service, but that he had always thought it was normal to have ringing in his ears.  He said he never realized that it was a problem until he was given hearing aids and the sound amplified.  In a November 2007 statement in support of the case, the Veteran reported that he was unaware of what tinnitus was until he sought audiological treatment because the buzzing in his ears had grown louder with the use of hearing aids and that he was informed by the treating medical professional that the noise was tinnitus and it was not curable.  

The Board finds it pertinent that a review of the VA treatment records shows that the Veteran was first issued hearing aids in February 2003, which comes only three years prior to the date of the April 2006 VA examination report.  Further, subsequent VA treatment records show that the Veteran complained about increased "feedback" and "buzzing noise" as result of sound amplification due to the hearing aids.  See VA treatment record dated in November 2005 and in July 2007.  The Veteran's reported history contained in these VA treatment records support his later statements that his tinnitus did not become a noticeable problem for him until he received his hearing aids in 2003 (approximately three priors to the date of the April 2006 VA audiological examination).  

Given the nature of tinnitus, the Veteran is the only one who is competent to state as to when he began to perceive tinnitus.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in service and has continued thereafter.  The Veteran has provided credible and competent statements indicating he has experienced tinnitus since service almost constantly.   Further, VA has already conceded that the Veteran has been exposed to a great deal of inservice noise from aircraft when it granted the Veteran service connection to bilateral hearing loss because of such exposure.   Here, the Board finds that under the circumstances, the Veteran's more recent and detailed description of his tinnitus is sufficient to outweigh any statement he made during his examination.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus, like his hearing loss, is likely related to service. 

After careful review of the record and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


